This is a bill filed for the purpose of setting up a deed of trust, made by the defendant Burgin to the plaintiff Fleming, in preference to a bill of sale for the same slave from Burgin to the other defendant, Perkins, upon the ground that the deed to the plaintiff was bona fide to secure just debts, and that Perkins had full knowledge of it when he took his conveyance. The deed to the plaintiff was made in Charleston, in South Carolina, on 18 November, 1837, and is the same (615) on which the bill was founded in Fleming v. Burgin, ante, 584. The deed of trust to the plaintiff was registered on 20 December, 1837, and the bill of sale to Perkins executed on 4th of that month. The bill states that Perkins *Page 453 
was fully informed of the contents and purposes of the deed to Fleming, and, with that knowledge, attested it as one of the subscribing witnesses. An answer was put in by each defendant, in which the execution and attestation of the deed as mentioned in the bill are admitted. But both of the defendants explicitly and positively deny that the deed was bona fide
or intended to secure the debt to the plaintiffs or any others that are mentioned in it, and say that it was intended as a sham only, for the purpose of deceiving the Charleston creditors of Burgin and inducing them to allow him to leave that place and return home, and that it was distinctly agreed between Burgin and Fleming, at the time of executing the deed, that Fleming should hold it until Burgin could escape from his creditors there; but, upon his reaching Burke County, that he would surrender or cancel it, without registering it or enforcing it.
They further state that upon the execution of the deed Burgin was suffered to come to Burke, and that Perkins accompanied him and would have brought the deed and proved it if it had been intended that it should be registered, but that Fleming did not request him to do so, because he well knew that he had agreed not to enforce it, and that Burgin might, notwithstanding that deed, make such sales of his property as his interest might require. The defendant Perkins then states that, knowing the facts as before stated, and finding that Burgin was become insolvent, whereby he (Perkins) was likely to lose several debts which Burgin owed him, and other sums for which he was his surety, he purchased the slaves with the view of saving himself, at the price of $400, which was the full value, and which he paid on 4 December, 1837, and took a bill of sale, without any intention of defeating the deed to the plaintiff.
Neither party has proved his case to the entire satisfaction    (616) of the Court. The positive denials to the answers, that the deed to Fleming was truly meant as a security for the debts named in it, and the direct averments in them that there was an express agreement at the time for its surrender as soon as it should have answered its purpose as a blind to the creditors in Charleston, are met by the testimony of but a single witness. He is John Bright, who is one of the persons secured in the deed as a creditor, and one of the subscribing witnesses, who has been examined after having released. He says that he considered it a bona fide transaction, and that Burgin stated that he intended to secure those debts in preference to all others. But upon being asked whether the deed was not made for the express purpose of keeping off the Charleston creditors till Burgin could get home and make arrangements with his friends, *Page 454 
and whether Fleming was not to give up the deed and Burgin be at liberty, when he reached home, to make any disposal of his property he might think proper, he answers, "If Burgin satisfied Fleming and Lewis, the deed was to be given up; as to the Charleston creditors, he knows nothing about them." The answer meets not the whole interrogatory, and is very unsatisfactory. But it, at least, raises a suspicion, not very slight, that the deed was not to operate to the full extent of its terms, but was meant as a deception to the creditors in Charleston, and only as a security for Lewis and Fleming, and not even for the witness himself. It creates a mistrust of the honesty of the deed, as not being intended to be enforced, at least in its present shape, and rather fortifies the answers. But, on the other hand, we are not satisfied with Perkins' proof of his being a purchaser. His answer does not state in what manner the price of the slave was paid, but the impression it is calculated to make is that it was in debts which Burgin owed him, or owed to others, and for which Perkins was bound, and which he then took on himself. But the evidence on this point is only the testimony of a witness that Burgin was indebted to the other defendant for several demands for services as a clerk in (617) his store, for money lent, and bonds held on him in 1837, altogether amounting to about $400. It does not appear, except by inference, which may or may not be just, that those debts formed the consideration of the sale; that the securities for them were then surrendered or released, or that Perkins undertook then to pay for Burgin any sum to any other person on account of the purchase of the slave. We are not willing to decree, on the present state of our information on either of those points, as there is a great probability that it may be rendered more full and precise by an inquiry, as between the plaintiffs and the defendant Perkins, as to the real purpose of the deed to the plaintiff and as to the consideration of the defendant's purchase, and in making those inquiries the master shall be at liberty to examine the defendant, Benjamin Burgin, Jr., at the instance of either of the parties, and also any other witnesses who may be produced on either side.
PER CURIAM.                           Reference ordered accordingly. *Page 455 
(618)